Citation Nr: 0943638	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-26 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, 
the Republic of the Philippines


THE ISSUES

1.   Entitlement to a disability evaluation greater than 10 
percent for hyper-pigmentation of the right forearm.

2.  Entitlement to an effective date earlier than November 4, 
2004, for the award of a 10 percent evaluation for service-
connected hyperpigmentation of the right forearm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to October 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines.

In a statement received in June 2006, the Veteran reported 
nerve damage to the right forearm at the site of the injury, 
described as a burning sensation.  The Board finds that this 
statement may be an informal claim for a disability beyond 
hyperpigmentation and is referred to the RO for further 
development and adjudication.


FINDINGS OF FACT

1.  The Veteran's hyperpigmentation of the right forearm does 
not consist of three of four scars that are unstable or 
painful; does not cause any disabling effect or limitation of 
function; and does not consist of 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or 
require systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.

2.  In a January 2003 rating decision, the RO granted service 
connection for hyperpigmentation of the right forearm at a 
noncompensable disability rating, effective April 18, 2002.  
The Veteran did not complete a substantive appeal.

3.  Following the January 2003 rating decision, the first 
notice of a claim for an increased disability rating was 
received by VA on November 4, 2004.




CONCLUSIONS OF LAW

1.  The criteria for a higher rating for hyperpigmentation of 
the right forearm have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 
4.21, 4.118 (Diagnostic Codes 7801, 7802, 7804, 7805, 7899-
7806) (2009).

2.  The criteria for an effective date earlier than November 
4, 2004, for the award of 10 percent disability for 
hyperpigmentation of the right arm have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under the Rating Schedule, scars are evaluated by application 
of the Schedule of Ratings for Skin, with Diagnostic Codes 
7801, 7802, 7804, or 7805.  Under these codes, a 10 percent 
disability rating is awarded for scars that are nonlinear and 
deep, meaning there is underlying soft tissue damage, if the 
area exceeds 6 square inches (DC 7801); for areas of 144 
square inches or greater for scars that are superficial and 
do not cause limited motion (DC 7802); or for one or two 
scars that are unstable, meaning there is a frequent loss of 
covering of skin over the scar, or painful (DC 7804).  Scars 
with other disabling effects are evaluated under appropriate 
other diagnostic codes (DC 7805).

A 20 percent disability rating is awarded for scars that are 
nonlinear and deep if the area is at least 12 square inches 
but less than 72 square inches (DC 7801); or if there are 
three or four scars that are unstable or painful (DC 7804).

In a January 2003 rating decision, the RO granted service 
connection and assigned a noncompensable rating for 
hyperpigmentation of the right forearm, effective April 18, 
2002.  The hyperpigmentation was rated under Diagnostic Code 
7802 as a superficial nonlinear scar that did not exceed 144 
square inches or cause limited motion.  

In a March 2006 rating decision, the RO granted a 10 percent 
disability rating for the hyperpigmentation of the right 
forearm by analogy to 38 C.F.R. § 4.1118, DC 7806, effective 
January 3, 2006.  A July 2006 rating decision later changed 
the effective date for this 10 percent award to November 4, 
2004.  In these two rating decisions, the hyperpigmentation 
of the right arm was evaluated analogous to dermatitis or 
eczema under Diagnostic Code 7806, as at least 5 percent but 
less than 20 percent of exposed areas were affected.  The 
Veteran contends that his disability merits a higher rating.

The Veteran was afforded a VA examination in January 2006.  
The examiner noted a healed injury, leaving a dark area on 
the forearm.  The Veteran reported a "burning sensation" at 
times, during which the forearm "feels like it's on fire", 
especially when out in the sun or if the skin is dry.  The 
Veteran reported using topical lubricants to keep the skin 
from getting itchy, swollen, and cracked.  He complained of 
intermittent blisters, itching, pain, and fissure formation, 
and constant pigment change.  The examiner found no 
urticaria, primary cutaneous vasculitis, erythema multiforme, 
or systemic symptoms associated with skin disease.  The 
examiner noted constant or near-constant topical therapy, by 
use of Vaseline two to three times daily.  The examiner 
opined that more than 5 percent but less than 20 percent of 
exposed areas were affected, and less than 5 percent of the 
total body area was affected.  The examiner found no other 
limitations, all facts providing evidence against this claim, 
outweighing the Veteran's statements. 

The results above provide evidence against this claim, 
clearly indicating that the higher criteria are not met for 
any of the Diagnostic Codes for scars or for limitation of 
function of the forearm.  The Board notes that although some 
time has passed since the VA examination, neither the Veteran 
nor his representative has stated that the disability has 
worsened since the time of the examination.  No probative 
evidence indicates that the most recent VA examination is 
inadequate. 

The post-service medical records are also found to provide 
some evidence against this claim, failing to indicate a 
worsened problem with the right forearm.
 
In summary, the schedular criteria for a rating greater than 
10 percent for hyperpigmentation of the right forearm are not 
met, and such rating is not warranted.  The facts and 
examination cited above provide negative evidence against the 
Veteran's claim and show that the hyperpigmentation of the 
right forearm does not meet any of the diagnostic criteria 
for a 20 percent or 30 percent evaluation.  

Upon a complete review of the evidence of record, the Board 
finds no basis to award a disability rating greater than 10 
percent for the Veteran's hyperpigmentation of the right 
forearm.  38 C.F.R. § 4.7.  

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's 
hyperpigmentation of the right forearm should be additionally 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
supports the conclusion that the Veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for hyperpigmentation of the right forearm.  
38 C.F.R. § 4.3.

2.  Earlier effective date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1). 

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal 
renders a rating decision final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final 
decision is generally not subject to revision on the same 
factual basis.  38 C.F.R. § 3.104(a).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  
Here, the Veteran has not asserted CUE in the January 2003 RO 
decision.

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.

The Veteran contends that he should be granted an earlier 
effective date for his 10 percent disability rating for 
service-connected hyperpigmentation of the right arm, 
specifically that the effective date should be as early as 
April 18, 2002, the date of his original service connection 
claim.  

In a January 2003 rating decision, the RO granted service 
connection for hyperpigmentation of the right forearm at a 
noncompensable evaluation, effective April 18, 2002.  The 
Veteran initiated an appeal to this decision with a Notice of 
Disagreement, yet no substantive appeal was submitted.  This 
rating decision is therefore final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

As held in Rudd, absent CUE, the Board is statutorily barred 
from revisiting the RO's factual or legal findings in the 
January 2003 rating decision by operation of 38 U.S.C.A. 
§ 5110(a).  Rudd, 20 Vet. App. at 300.  

It is important for the Veteran to understand that the RO's 
January 2003 rating decision pertaining to the grant of 
service connection at a noncompensable evaluation is a final 
decision, and any attempt to collaterally attack that 
decision must be addressed in a CUE motion.  Rudd, supra.  As 
noted above, the Veteran has not claimed such error in the 
January 2003 decision.

The Veteran submitted a statement requesting to learn the 
status of his disability claim for hyperpigmentation of the 
right forearm on November 4, 2004.  

The Veteran was afforded a VA examination in January 2006, as 
described above.  In a March 2006 rating decision, the RO 
granted a 10 percent evaluation for this disability, 
effective January 3, 2006, the date of the VA examination in 
which the hyperpigmentation of the right forearm was 
demonstrated to meet the criteria for a 10 percent disability 
rating.  The Veteran appealed the effective date of January 
3, 2006 for the increased 10 percent disability rating.

In a July 2006 rating decision, the RO changed the effective 
date for the 10 percent disability award to November 4, 2004, 
finding that the Veteran's statement received that date was 
an informal claim for an increased rating.  

In any event, the Veteran made no requests, either formal or 
informal, for an increased rating for hyperpigmentation of 
the right forearm prior to November 4, 2004.  An earlier 
effective date for the award of 10 percent disability for 
hyperpigmentation of the right forearm is therefore denied as 
a matter of law.  Simply stated, VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).  The RO responded to the Veteran's prior 
claim, and the Veteran did not appeal or respond in a timely 
manner.  There is no provision in the law for awarding an 
earlier effective date based on the Veteran's assertion that 
the disability existed before he filed the claim.  

The Board finds no basis to award a higher disability 
evaluation within one year of the date he filed an increased 
evaluation.  There is simply no evidence before he filed the 
increased rating claim for the Board to use as a basis to 
find an increased rating was warranted before he filed the 
claim. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Veteran has failed to 
allege facts which meet the criteria in the law or 
regulations, and his claim must be denied.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2005 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran provided private treatment records and was 
afforded a VA examination in January 2006.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


